DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the initial Office Action based on the application filed 10/11/2019. Claims 1-20 are presented for examination and have been considered below.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1, 7-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over OH et al (US2014/0078842 A1), and further in view of JO (US2019/0392911 A1).
Claim 1: OH et al teach an apparatus, comprising: a memory array (e.g. item 60, fig. 1) for storing data associated with a host system (e.g. [0235]) ; a repair array (e.g. item 62, fig. 1) comprising elements for replacing faulty elements of the memory array (e.g. [0102], [0113]); an array of anti-fuses (e.g. item 10, fig. 1) comprising a plurality of blocks (e.g. items 11-15) to indicate whether a first element of the repair array replaces a second element of the memory array (e.g. [0103], [0117]).
Not explicitly taught by OH et al is that each block of the array of anti-fuses comprising; a first set of anti-fuses having a lower reliability, each anti-fuse of the first set of anti-fuses being in a first configuration; and a second set of anti-fuses having a higher reliability, each anti-fuse of the second set of anti-fuses being in a second configuration operable to provide a higher reliability than the first configuration. However, such a circuit configuration was known in the art, before the effective filing date of the claimed invention, as disclosed by JO (e.g. fig. 2A). For instance, JO discloses a second set of anti-fuses (e.g. item MC11a) with a higher reliability (e.g. [0030]) than a first second set of anti-fuses (e.g. MC14a). Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to implement the teaching of OH et al with the one taught by JO in order to reduce propagation of errors in the system.

OH et al also teach the comparison function as claimed (e.g. [0033], [0112], [0155], [0224]-[0225]).

Claim 7: OH et al and JO teach the apparatus of claim 1, wherein an anti-fuse in the second configuration comprises: two or more anti-fuses in a parallel configuration (e.g. [0009], [0040]- OH et al) but fail to teach a logic component to output a signal if any of the two or more anti-fuses are activated. However, Jo teaches activating the anti-fuses (e.g. [0056]-[0058]).  Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention, to have a logic means for indicating whether the anti-fuses are activated or not.

Claim 8: OH et al and JO teach the apparatus of claim 7, but fail to teach that the logic component comprises an OR gate. However, it would have been within the general knowledge of an artisan in the art, before the effective filing date of the claimed invention, to use any logical means to indicate when whether the whether the anti-fuses are activated or not.Claim 9. OH et al and JO teach the apparatus of claim 1, wherein an anti-fuse in the first configuration comprises a single anti-fuse (e.g. item MC14a, fig. 2A, JO). Claim 10: OH et al and JO teach the apparatus of claim 1, but fail to teach that the anti-fuse in 
Claim 11: OH et al and JO teach the apparatus of claim 1, wherein the higher reliability of the anti-fuse in the second configuration comprises a higher likelihood that the anti-fuse transitions from a high resistance state to a low resistance state that creates an electrically conductive path after receiving an activation pulse (e.g. [0028]-[0030]- Jo). 

Claim 12: OH et al and JO teach the apparatus of claim 1, further comprising: a component  (e.g. item 173, fig. 8, OH et al) to compare an address received from the host system for an access operation with addresses stored in the array of anti-fuses, wherein determining whether to use the first element of the repair array or the second element of the memory array for the access operation is based at least in part on comparing the address for the access operation with the addresses stored in the array of anti-fuses (e.g. [0033], [0112], [0155], [0224]-[0225]- OH e al).

Claim 14. OH et al and JO teach the method of claim 13, further comprising: determining that one, and only one, of a first anti-fuse in the higher reliability configuration and a second anti-fuse in the higher reliability configuration are activated (e.g. [0028]-[0030]- Jo), wherein comparing .

Allowable Subject Matter
Claims 2-6, 15 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 17-20 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the prior arts disclose or render obvious that “a first set of anti-fuses for indicating an address of the second element of the memory array being replaced by the first element of the repair array, a plurality of anti-fuses of the first set being in a lower reliability configuration and a first anti-fuse of the first set being in a higher reliability configuration operable to provide a higher reliability than the lower reliability configuration; and a second set of anti-fuses for indicating whether the first element of the repair array is enabled, the second set comprising a second anti-fuse in the higher reliability configuration”.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUERRIER MERANT whose telephone number is (571)270-1066. The examiner can normally be reached Monday-Friday 8:00 Am - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for 





/GUERRIER MERANT/Primary Examiner, Art Unit 2111                                                                                                                                                                                                        3/8/2022